Citation Nr: 1610197	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-35 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to May 6, 2015, and in excess of 40 percent thereafter, for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981, October 2001 to October 2002, February 2003 to February 2004, March 2004 to August 2004, September 2004 to March 2006, and May 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of October 2008 and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and of October 2015 by the Department of Veterans Affairs Appeals Management Center.

The Veteran testified at Travel Board hearing in May 2015 before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is of record and indicates that the VLJ conducted the hearing in compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  A VLJ who chairs a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  At the hearing, the VLJ fully explained the issue on appeal, discussed the Veteran's symptoms, and suggested evidence that would establish entitlement to the claimed benefit.  By his testimony, the Veteran demonstrated actual knowledge of the criteria necessary to substantiate the claim.

By a rating decision of October 2008, the Veteran was granted service connection for a low back disability and was assigned a noncompensable rating.  The Veteran filed a notice of disagreement in February 2009.  A rating decision of August 2009 increased the evaluation to 10 percent, with an effective date of October 1, 2007.  A rating decision of October 2015 increased the evaluation from 10 percent to 40 percent, with an effective date of May 6, 2015.  Where a rating decision awards a higher, but less-than-maximum rating after the claimant has perfected an appeal as to the rating, the pending appeal is not abrogated.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue of entitlement to a higher initial rating remains before the Board.

In August 2012, the Veteran filed a claim for service connection for "left lower leg condition (claimed as nerve condition secondary to lumbosacral strain).  A rating decision of November 2012 granted service connection for radiculopathy of the left lower extremity as secondary to the service-connected disability of lumbosacral strain.  A rating of 20 percent, with an effective date of April 6, 2011, was assigned.

By an order of July 2015, the Board remanded this matter for further evidentiary development. Such has been completed and the appeal is returned to the Board.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 11, 2012, the Veteran's low back disability was manifested by pain, localized tenderness, interference with standing and sitting, and forward flexion limited to no worse than 90 degrees; ankylosis has not been shown, nor were there incapacitating episodes characterized by doctor-prescribed bed rest.

2.  From October 11, 2012 to May 6, 2015, the Veteran's low back disability was manifested by pain, localized tenderness, interference with standing and sitting, and forward flexion limited to no worse than 60 degrees when taking into account evidence of painful motion; ankylosis has not been shown, nor were there incapacitating episodes characterized by doctor-prescribed bed rest.

3.  From May 6, 2015, the Veteran's low back disability was manifested by pain, localized tenderness, interference with standing and sitting, and forward flexion limited to no worse than 30 degrees; unfavorable or favorable ankylosis has not been shown; nor were there incapacitating episodes characterized by doctor-prescribed bed rest.

4.  At no point during the appeal has there been objective evidence of associated neurological abnormalities, apart from the already separately service-connected left lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  Prior to October 11, 2012, the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected low back disability are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015). 

2.  From October 11, 2012 to May 6, 2015, the criteria for a 20 percent, and no higher, initial disability rating for the Veteran's service-connected low back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  From May 6, 2015, the criteria for a disability rating in excess of 40 percent for the Veteran's service-connected low back disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

The Board errs as a matter of law if it fails to ensure compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  By a remand order of July 2015, the Board ordered VA to obtain up-to-date VA treatment records and to attempt to secure all relevant private treatment records.  Thereafter the Veteran was to be scheduled for a VA medical examination relating to his service-connected low back disability and radiculopathy of the left lower extremity, as well as any other neurological manifestation of the low back disability.  A review of the record reflects that the Board's remand instructions have been substantially complied with.  With the requested development having been completed, the case is again before the Board for appellate consideration.


Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty-to-assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Under the VCAA, VA is required, upon receipt of a substantially complete application for benefits, to notify the claimant of any information and medical or lay evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must notify as to any information not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  A letter of May 2008 satisfied VA's duty to notify.  The notice included an explanation as to what the evidence must show for an increased evaluation and how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Reasonable efforts were made to help the Veteran obtain evidence necessary to substantiate his claim, and there is no reasonable possibility that further assistance would aid in substantiating the claim.  The evidence of record includes statements of the Veteran, service treatment records, VA treatment records, and private treatment records.

The duty to assist may include conducting a thorough and contemporaneous medical examination.  See 38 C.F.R. § 3.327(a) (2015); Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Here a new VA medical examination was ordered based upon the Veteran's representation at the May 2015 Board hearing that his low back disability had increased in severity since the VA examination of October 2012.  See Board's remand order of July 2015.

The Veteran underwent VA examinations of the low back in July 2008, July 2011, October 2012, and October 2015.  The examination reports discuss clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations provide sufficient information to assess the severity of the Veteran's low back disability, including any functional impairment.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA examination or opinion must be adequate).


Increased rating claims, generally

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996)

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  "Pyramiding," or the evaluation of the same symptoms under various diagnoses, is to be avoided.  See 38 C.F.R. § 4.14 (2015)

The assignment of a particular diagnostic code (DC) depends upon the facts of the case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on factors such as medical history, diagnosis, and demonstrated symptoms.  Any change of diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §4.7 (2015).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2015); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  An appeal from the original assignment of a disability rating requires review of the entire time period involved and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when factual findings show distinct time periods for which the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App 505, 509-510 (2007).


Higher evaluation for low back disability 

Rating criteria

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2015).  VA must consider functional loss of a musculoskeletal disability separately from consideration under the diagnostic codes; functional loss may occur as a result of weakness, fatigability, incoordination, or pain on motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.

An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2015).
For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1).

Pursuant to Diagnostic Code 5242, degenerative arthritis of the spine may be rated under DC 5003, which concerns degenerative, hypertrophic, or osteo-arthritis.  See 38 C.F.R. § 4.71a, DC 5003 (2015).  DC 5003 is used where there is evidence of arthritis and some limitation of motion, but not enough limitation of motion to be compensable under the appropriate DC relating to limitation of motion. 

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.  As the Veteran has already been granted a separate rating for associated left lower extremity radiculopathy, which has not been appealed, this specific neurological disability will not be further addressed.

Analysis

The Veteran's low back disability has been assigned a 10 percent disability evaluation for the period prior to October 1, 2007, and a 40 percent evaluation thereafter.  Based on all competent and relevant evidence of record, the Board will consider the Veteran's disability under the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome to determine if there is any basis for an increase in the assigned ratings.

The diagnosis of the Veteran's "lumbago [has been] carried on essentially all exams 2005 forward."  See report of VA general medical examination of July 2008.  Pain has been present in the left, low back since an initial injury in 2005 during service, and the pain increases whenever the Veteran uses his back.  Symptoms are "stiffness, limited motion" and "mild left paraspinal muscle tenderness" of the left sacro-iliac joint.  Id.  The July 2008 VA examiner noted a normal gait, no neurologic symptoms, no fracture of a vertebral body, and no spinal ankylosis.  The results of a straight leg test were normal, as were those of motor, sensory, and reflex examinations of the spine.  Id.
The active range of motion of the affected spine segment, the L-S spine, was 90 degrees for flexion, 30 degrees for extension, 40 degrees for lateral flexion bilaterally.  Rotation was "0-90 without pain with Deluca repetition x 3 unchanged."  There was no pain on motion.  Id.

The Veteran reported that he was not currently employed and had been unemployed for less than one year.  He cited "low back pain" as the reason for his unemployment.  Id.

In the opinion of the July 2008 examiner, the Veteran's "lumbo-sacral strain with SI inflammation" had a "mild" effect on most usual daily activities, except for a "moderate" effect on exercise and a "severe" effect on sports.  The examiner stated: "The limiting factor is the back pain.  There is no radiculopathy.  None of the others are limiting.  It is the back pain, the veteran alleges that prevents gainful employment.  Id.
 
In February 2009, the Veteran stated that the pain in his lower back is "constant" and "intense."  See notice of disagreement of February 2009.  His pain was greatest in the morning, when he "cannot bend over fully" and "cannot squat without a great deal of pain."  He reported having "to hobble and gingerly apply the weight to [his] left side."  "Acute and sharp" pain progressed down his lower leg.  He also stated, "I cannot procure a job which I used to do, because of these conditions [service-connected disabilities of the back, gout, and hypertension]."  Id.

A VA treatment record of June 2009 notes: "Still with chronic LBP now with radiation down L leg.  Feels like someone sticking needle in L buttock. . . . "Tenderness lower LS area/left paraspinal m. area; SLR (-)."  In December 2009, the range of motion was "intact," and the results of the straight leg test were negative ("SLR (-). ROM flex/ext/lat rot - intact").  See December 2009 VA treatment record.

A February 2011 VA treatment record notes: "Pt here for ffup of . . . LBP.  Doing fair. Feels like LBP that radiates to left leg has inc. . . ."In process of retiring."  Back: tenderness lower LS area/left paraspinal m. area; SLR (-)."
According to a VA radiology report of March 2011, multiple views of the lumbar spine showed no acute changes and "mild degenerative changes facet joints L5-S1."  Soft issue, curvature, and SI joints were normal.  Mineralization was good.  The impression was "no acute finding."  "Minor abnormality" was noted as the "primary diagnostic code."

In July 2011, a VA-contracted medical examination of the spine was performed.  The Veteran was noted to have reported dull and achy pain of the lower back with radiating symptoms.  The Veteran characterized the pain as moderate.  The Veteran reports pain, stiffness, and spasms.  He walked unaided, was not unsteady, and had "erect posture with normal gait."  There was no history of falls, hospitalizations, or surgeries, nor had there been no incapacitating episodes (as defined by VA) in the previous 12 months.   See report of July 2011 VA examination.

The Veteran reported experiencing "moderate" flare-ups "1-2 times per weeks, 1-2 days," with the precipitating factors being heavy lifting and repetitive bending.  There was reportedly no additional limitation of motion or functional impairment during the flare-ups.  Id.

The active range of motion testing showed forward flexion ending at 90 degrees, extension at 30 degrees, lateral flexion at 30 degrees bilaterally, and lateral rotation at 30 degrees bilaterally.  The examiner found objective evidence of pain.  There was no functional loss during three repetitive ranges of motion of the thoracolumbar spine.  Id.

There was "guarding or localized tenderness along the paravertebral muscular groups."  Sensation to sacral segments was intact.  The examiner also found a preserved spinal contour, normal gait, normal motor strength, intact reflexes, and the absence of ankylosis.   Id.

The peripheral nerves were also examined in July 2011.  The Veteran reported having experienced pain radiating to left leg since 2007 with painful, daily flare-ups of "moderate" severity.  He reported having difficulty with prolonged walking, running, or heavy lifting during the flare-ups.  Upon physical examination, however, the examiner found "no sensory impairment, no motor impairment, no paralysis, no neuritis, [and] no neuralgia."  The left and right lower and upper extremities were normal, and the diagnosis was "normal peripheral nerve examination."  Id.

In October 2012, the Veteran again underwent a VA medical examination of spine conditions.  He reported daily back pain that "worsens with simple household chores such as working in the yard or kneeling for more than two minutes," with pain that "radiates to his left buttocks travels down back of thigh and radiates down back of leg to his foot."  The leg pain was "from moderate . . . to sharp with constant left lateral thigh numbness that worsens with activities" and "may last from minutes to 3-4 hours."  The Veteran reported flare-ups during tasks such as mowing the lawn bending or when "sleeping wrong."  The examiner noted that the Veteran was "not able to perform the work he use[d] to do and has even gone back to school for IT so he doesn't have to do physical labor type of work."  The Veteran reportedly was able to stand for 20 minutes, experienced "back pain with sitting/walking longer than 45 minutes," and felt worsened back pain "if he carries anything greater than 20 lbs."  See report of VA examination of October 2012.

The Veteran had localized tenderness or pain to palpation ("pain with left sided palpation").  Id.

Range-of-motion testing showed: forward flexion ending at 75 degrees (objective evidence of painful motion at 60 degrees); extension ending at 25 (objective evidence of painful motion at 25 degrees); lateral flexion bilaterally ending at 25 degrees (objective evidence of painful motion at 25 degrees; lateral rotation bilaterally ending at 25 degrees (objective evidence of painful motion at 25 degrees).  Id.

After repetitive use testing, the range-of-motion measurements were: flexion ending at 75 degrees; extension ending at 25 degrees; lateral flexion ending bilaterally at 25 degrees; and lateral rotation ending bilaterally at 25 degrees.  Id.

The Veteran was found to have functional loss and/or impairment of the back that is marked by less movement than normal, excess fatigability, pain on movement, interference with sitting, standing and/or weight-bearing, and chronic daily pain that radiates down the left buttock.  Id.

The symptoms of the Veteran's radiculopathy were "moderate" constant pain, "severe" intermittent pain, "moderate" paresthesias and/or dysesthesias, and "mild" numbness of the left lower extremity.  There were no such symptoms associated with the right lower extremity.  The examiner characterized the severity of radiculopathy of the left side as "moderate."  The Veteran had no other neurologic abnormalities or findings relating to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).  Id.

The Veteran was found to not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine, and there was no vertebral fracture.  The Veteran did not use an assistive device as normal mode of locomotion.  There were no scars related to the back condition.  Under other pertinent physical findings, complications, conditions, signs, or symptoms, the examiner noted, "Painful toe walking in left buttocks" [sic].  Id.

The back condition was found to impact the Veteran's ability to work.  The examiner stated, "Vet avoids labor type of work in enrolled at [college] for IT to get away from work involving bending, lifting or carrying heavy objects."

At the May 2015 Board hearing, the Veteran reported feeling intense pain throughout the length of his lower back from left to right.  He described the pain level as "about nine or ten."  He reported that he cannot move his back ("gives out") for "sometimes one or two days, sometimes three days."  He also reported being confined to bed for periods of between two and four days at a time because of his back condition.  The frequency of such episodes is "sometimes like once a month, or two three times a year, four times a year."  The Veteran states that he retired in August 2012 and has not worked since that time.  When he enrolled in training for metal working, his back was "a problem.  See transcript of May 2015 Board hearing.

In October 2015, the Veteran underwent a further VA medical examination for back conditions.  While the Veteran was said to "not report flare-ups of the back," he reported that "he awakes with pain daily" and "takes [pain medication] every morning and night as needed."  He stated that his pain, fatigue, weakness, and loss endurance are more severe at the end of the day and at the end of the week.  See report of VA examination of October 2015.

Range-of-motion testing showed: forward flexion at 30 degrees; extension at 30 degrees; right lateral flexion at 20 degrees; left lateral flexion at 30 degrees; and lateral rotation bilaterally at 30 degrees.  The examiner found that the "range of motion itself contributes to functional loss" in that the "decrease in ROM limits [the Veteran's] function and mobility."  The range of motion after three repetitions was: forward flexion at 20 degrees; extension at 20 degree; lateral flexion bilaterally at 20 degrees; lateral rotation bilaterally at 30 degrees.  Id.

The Veteran had "guarding or muscle spasm of the back," which did not result in an abnormal gait or abnormal spinal contour.  There was no muscle atrophy.  Id.

The examiner found evidence of pain with weight-bearing.  There was also objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the back.  The report noted "left paraspinal muscle tenderness."  The examiner remarked that the Veteran's "limitation in flexion is greater than the palp of his paraspinal muscles project."  Id.

The examiner noted the following additional contributing factors of disability: "instability of station, disturbance of locomotion, interference with sitting, interference with standing."  The examiner stated that the Veteran's back condition would affect his ability to work in that he "would have difficulty with any prolonged sitting, standing, squatting, bending, twisting, climbing of stairs, unable to climb ladders."  Id.

There were no radiculopathy symptoms of the right lower extremity.  There was no ankylosis of the spine or bowel/bladder problems, and the Veteran was again found to not have IVDS.  The Veteran did not use an assistive device as a normal mode of locomotion.  Imaging results showed arthritis and "no thoracic vertebral fracture with loss of 50 percent or more of height."  Id.

The Veteran seeks entitlement to a rating in excess of 10 percent prior to May 6, 2015, and in excess of 40 percent thereafter.  Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, with the method that results in a higher rating taking precedence.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

The Veteran has not been to found to have intervertebral disc syndrome of the thoracolumbar spine at any point during the period under review.  Furthermore, while he reports self-imposed confinement to his bed due to back pain, he has had no incapacitating episodes over a 12 month period due to IVDS within the VA definition of an incapacitating episode.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243 (2015).  Therefore the Veteran is not entitled to an increased rating at any point under the appellate period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In order for the Veteran to be entitled to a disability rating in excess of 10 percent prior to May 6, 2015, for a lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must at least be in equipoise as to whether there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The range-of-motion testing conducted by VA examination revealed forward flexion limited to no worse than 90 degrees prior to October 11, 2012.  Furthermore, combined range of motion during this stage was to 240 degrees.  Also, while there was one instance of guarding noted in July 2011, all records prior to October 2012 show normal gait and spinal curvature.  Accordingly the evidence does not show entitlement to a rating higher than 10 percent rating for that period.

The VA examination of October 11, 2012, however, found that, while forward flexion ended at 75 degrees, "objective evidence of painful motion" began at 60 degrees.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly the Veteran is entitled to the 20 percent rating from October 11, 2012, based on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  He is not entitled to the next-highest rating of 40 percent as there is no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, prior to May 6, 2015, when a 40 percent rating is in effect.

In order for the Veteran to be entitled to the next highest disability rating of 50 percent from May 6, 2015, under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must at least be in equipoise as to whether there is unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is immobility and consolidation of a joint due to a disease, injury, surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987).  While the Veteran has reported episodes of not being able to move his back when it "gives out," the medical evidence of record consistently indicates a finding of no ankylosis.  The Board finds the objective finding of the VA examiners as to the specific matter of ankylosis to be more probative than the lay testimony of the Veteran as to his back symptoms.  Accordingly the Veteran is not entitled to a rating in excess of 40 percent from May 6, 2015.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  The Veteran has been granted entitlement to a separate rating for radiculopathy of the left lower extremity associated with his low back pain.  The Veteran has not been found to have any radiculopathy of the right lower extremity, or bladder or bowel dysfunction associated with his lumbar spine disability during the appellate period.

In reaching the above conclusions with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his lumbosacral disability.  For example, the Veteran reports impairment with daily activities and occupational activities such as bending, prolonged walking, and heavy lifting.  See Veteran's statement of May 2012.  The Veteran is competent to report on factual matters of which he has firsthand knowledge, such as experiencing pain, and the Board finds the Veteran's reports to be credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and treatment reports and has increased a portion of his rating (from October 2012 to May 2015) based on functional impairment due to pain.

The pertinent rating criteria are diagnostic criteria that require medical expertise (such as measuring range of motion or determining whether symptoms are indicative of neurological impairment or ankylosis) to evaluate the Veteran's back disability.  The record does not reflect that the Veteran is competent to offer such medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). Accordingly, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities represent average impairment in earning capacity caused by the disabilities, it follows that an assigned rating may not completely account for each individual veteran's circumstances.  In exceptional situations in which the rating is inadequate, referral of the case for extraschedular consideration may be warranted.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected back disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 5237. See 38 C.F.R. § 4.71a (2015)  In this regard, the Veteran's low back symptoms are mainly manifested by pain and limitation of motion.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 5237.  Because the available schedular evaluations are adequate to rate the disability, there is no need to consider whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19.

Finally, the Board notes that a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is service-connected for lumbosacral strain, radiculopathy of the left lower extremity associated with lumbosacral strain, gout, hypertension, degenerative joint disease of the left wrist, left elbow strain, right wrist strain, right ankle sprain/strain, and left wrist strain.  The Veteran has at no point during the current appeal indicated that his service-connected disabilities result in further disability when looked at in combination with his service-connected lumbosacral strain, nor do the medical and treatment records so indicate.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected low back disability prior to October 11, 2012, is denied.

Entitlement to a disability rating of 20 percent, and no higher, for the Veteran's service-connected low back disability from October 11, 2012 to May 6, 2015, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 40 percent for the Veteran's service-connected low back disability from May 6, 2015, is denied.


REMAND

Total disability based on individual unemployability (TDIU)

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when an impairment of mind or body prevents the average person from following a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2015).  A claim for TDIU, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  From May 6, 2015, the Veteran has had two or more service-connected disabilities, with one disability (lumbosacral strain) rated at 40 percent, and a combined rating of 70 percent.  Therefore, from May 6, 2015, the Veteran meets the schedular requirements for evaluation of TDIU.  See 38 C.F.R. § 4.16(a) (2015).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2014).

The Veteran has stated that he is unemployed because of his low back pain.  See report of VA general medical examination of July 2008.  In a statement of September 2009, the Veteran stated that his back pain "has affected [his] ability to secure certain jobs."  He has also argued that, as a consequence of service-connected gout, hypertension, and low back disability, he "cannot procure a job that [he] used to do."  See notice of disagreement of February 2009; report of VA examination of October 2012.  The examiner noted that the Veteran has been found to avoid "labor type of work" and avoids work "involving bending, lifting or carrying heavy objects."  See report of VA examination of October 2012.

The Veteran also states that he was unsuccessful in completing a training course in metal working as a result of his back condition.  See transcript of May 2015 Board hearing.  Furthermore, the October 2015 VA examiner found that the Veteran's back condition affects his ability to work in that he "would have difficulty with any prolonged sitting, standing, squatting, bending, twisting, climbing of stairs, unable to climb ladders."

In light of the foregoing, the Board considers the issue of a total disability rating for compensation based on individual unemployability to have been raised.  The Board considers a remand to be warranted in order for the AOJ to provide the Veteran with notice as to TDIU and to adjudicate the issue in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate VCAA notice with respect to a TDIU claim.  The Veteran should be properly notified as to how to substantiate a claim for entitlement to TDIU.  Provide the Veteran with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that the Veteran provide up-to-date information relevant to the issue.  

2. Conduct all appropriate development based on the information provided in the Veteran's TDIU application.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and carry out any additional development deemed warranted.  Then adjudicate the TDIU claim.  If the full benefit sought remains denied, issue a supplemental statement of the case, and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


